        Case 1:18-cv-00584-EPG Document 28-1 Filed 08/07/19 Page 1 of 1


                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA

DEREK LOFLIN,                                     Case No: 1:18-cv-00584-EPG

               Plaintiff,
                                                  [PROPOSED] ORDER OF DISMISSAL
v.

CAPITAL ONE BANK (USA), N.A.,

               Defendants.



                            [PROPOSED] ORDER OF DISMISSAL


       Plaintiff, Derek Loflin (“Plaintiff”), and Defendant Capital One Bank (USA), N.A.,

(“Defendant”), having filed a Joint Stipulation of Dismissal and the Court being otherwise

sufficiently advised,

       IT IS HEREBY ORDERED that Plaintiff’s claims against Defendant are DISMISSED

with prejudice. Each party shall bear their own costs and attorney’s fees.



       SO ORDERED.



       Dated: _________________                             _________________________
                                                            Erica P. Grosjean
                                                            United States Magistrate Judge
